DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “PROJECTION APPARATUS,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lin (US 20180231878 A1).
Regarding claim 1, Lin teaches a projection apparatus (Fig. 1-8) comprising: a projection optical apparatus (130) having an entrance optical path that image light enters and a passage optical path that is a deflected extension of the entrance optical path; an image generation apparatus (128c) that causes the image light to enter the entrance optical path; a light source apparatus (128a, 128d, 126a, 126d) that supplies the image generation apparatus (128c) with illumination light; and a first apparatus (126a) disposed on an opposite side of the projection optical apparatus (130) from the light source apparatus (128a, 128d, 126a, 126d), wherein the first apparatus (126a) is at least one of a controller and a power supply ([0029]).
Regarding claim 2, Lin further teaches an exterior enclosure (110) that forms an exterior of the projection apparatus, wherein the projection optical apparatus (130) includes a projection optical apparatus enclosure (lens barrel) that accommodates the entrance optical path and the passage optical path, the exterior enclosure (110) has a first introduction port (I1, I1’, I1”, I2, I3, I3’, I4, and/or I5) provided at a portion facing a side where one apparatus of the first apparatus (126a) and the light source apparatus (128a, 128d, 126a, 126d) is disposed, and a first discharge port (O1, O1’, O1”, O2, O3, O4 and/or O5) provided at a portion facing a side where another apparatus of the first apparatus (126a) and the light source apparatus (128a, 128d, 126a, 126d) is disposed, and air introduced into the exterior enclosure (110) via the first introduction port (I1, I1’, I1”, I2, I3, I3’, I4, and/or I5) passes through a space between the exterior enclosure (110) and a portion of the projection optical apparatus enclosure (lens barrel) that is a portion according to the passage optical path.
Regarding claim 3, Lin further teaches the first introduction port (I1, I1’, I1”, I2, I3, I3’, I4, and/or I5) is provided at one of outer surfaces of the exterior enclosure (110) that intersect with a direction in which the light source apparatus (128a, 128d, 126a, 126d), the projection optical apparatus (130), and the first apparatus (126a) are arranged with one outer surface facing the first apparatus (126a) and another outer surface facing the light source apparatus (128a, 128d, 126a, 126d).
Regarding claim 4, Lin further teaches the first introduction port (I1, I1’, I1”, I2, I3, I3’, I4, and/or I5) is provided at a portion of an outer surface of the exterior enclosure (110) that intersects with a direction perpendicular to a direction in which the light source apparatus (128a, 128d, 126a, 126d), the projection optical apparatus (130), and the first apparatus (126a) are arranged, the portion facing a side where one of the first apparatus (126a) and the light source apparatus (128a, 128d, 126a, 126d) is disposed.
Regarding claim 5, Lin further teaches the exterior enclosure (110) has a second discharge port (the other of O1, O1’, O1”, O2, O3, O4 and/or O5) provided at a portion of an outer surface that intersects with the direction in which the light source apparatus (128a, 128d, 126a, 126d), the projection optical apparatus (130), and the first apparatus (126a) are arranged, the portion facing the side where one of the first apparatus (126a) and the light source apparatus (128a, 128d, 126a, 126d) is disposed.
Regarding claim 6, Lin further teaches the exterior enclosure (110) has a first outer surface (112, 212, 312, 412) that intersects with a direction that intersects with the passage optical path and further intersects with a direction in which the light source apparatus (128a, 128d, 126a, 126d), the projection optical apparatus (130), and the first apparatus (126a) are arranged, the projection optical apparatus enclosure (lens barrel) has, at a portion corresponding to the passage optical path, a first portion separate by a small distance from the first outer surface (112, 212, 312, 412) and a second portion separate by a large distance from the first outer surface (112, 212, 312, 412), and the air introduced into the exterior enclosure (110) via the first introduction port (I1, I1’, I1”, I2, I3, I3’, I4, and/or I5) passes through a space between the first outer surface (112, 212, 312, 412) and the second portion (Fig. 2A-2B).
Regarding claim 7, Lin further teaches the first outer surface (112, 212, 312, 412) is a bottom surface of the exterior enclosure (110).
Regarding claim 8, Lin further teaches the air introduced into the exterior enclosure (110) via the first introduction port (I1, I1’, I1”, I2, I3, I3’, I4, and/or I5) passes through a space between one of outer surfaces of the exterior enclosure (110) that is an outer surface disposed on an extension of an optical axis of the passage optical path and a portion of the projection optical apparatus enclosure (lens barrel) that is a portion corresponding to the entrance optical path (Fig. 1-2B).
Regarding claim 9, Lin further teaches the exterior enclosure (110) has a second introduction port (the other of I1, I1’, I1”, I2, I3, I3’, I4, and/or I5) at an outer surface that faces the light source apparatus (128a, 128d, 126a, 126d) with respect to the projection optical apparatus (130) and differs from an outer surface provided with the first discharge port (O1, O1’, O1”, O2, O3, O4 and/or O5) to introduce the air flowing to the light source apparatus (128a, 128d, 126a, 126d) into the exterior enclosure (110).
Regarding claim 10, Lin further teaches a fan (124a, 124b, 124c, 124d, 224a, 324a, 424b, 424c, 524a) provided between the passage optical path and the light source apparatus (128a, 128d, 126a, 126d).
Regarding claim 11, Lin further teaches the light source apparatus (128a, 128d, 126a, 126d) includes a light source ([0028]), and a heat dissipating member (126a, 126d) to which heat of the light source is transferred, and the heat dissipating member (126a, 126d) is provided in a position shifted in a direction perpendicular to a direction in which the light source apparatus (128a, 128d, 126a, 126d), the projection optical apparatus (130), and the first apparatus (126a) are arranged and to the passage optical path (Fig. 1).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Regarding claim 12, Lin further teaches an extension of the light exiting optical axis of the light source apparatus (128a, 128d, 126a, 126d) intersects with an extension of an optical axis of the passage optical path of the projection optical apparatus (130; Fig. 1) but does not explicitly teach a light exiting optical axis along which the light exits via an exit port of the light source apparatus (128a, 128d, 126a, 126d) parallel to an optical axis of the entrance optical path of the projection optical apparatus (130).
Having a light exiting optical axis along which the light exits via an exit port of the light source apparatus (128a, 128d, 126a, 126d) parallel to an optical axis of the entrance optical path of the projection optical apparatus (130) requires only rearrangement of parts that does not change the operation of the device in any way.
Rearrangement of parts without changing the operation of the reference device is deemed obvious.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20180267392 A1, US 20170038665 A1, US 20150378248 A1, US 20130010268 A1, US 20080198336 A1, US 20080049193 A1, US 20060209267 A1, and US 20060132728 A1, disclose projectors having inlet/s on the bottom surface of the housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882